                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

CALVIN CLARK,

       Plaintiff,

v.                                                        Case No. 21-10690

STATE OF MICHIGAN 7TH JUDICIAL CIRCUIT
COURT and HONORABLE JUDGE JOHN A.
GADOLA,

     Defendants.
__________________________________/

     OPINION AND ORDER GRANTING PLAINTIFF’S APPLICATION TO PROCEED
     WITHOUT PREPAYING FEES OR COSTS AND DISMISSING THE COMPLAINT
                          WITHOUT PREJUDICE

       Plaintiff Calvin Clark alleges that state court proceedings before Hon. Judge John

A. Gadola of the 7th Circuit Court of Genesee County have resulted in Plaintiff losing

custody of his children. (ECF No. 1, PageID.5.) In the complaint, Plaintiff claims that

Judge Gadola did not appoint him counsel, and he alleges Defendants 7th Circuit Court

and Judge Gadola have violated the Sixth Amendment. (Id., PageID.4-5.) Plaintiff asks

the court to order Judge Gadola to recuse himself from the ongoing state proceedings,

declare orders from Judge Gadola null and void, and order the return of Plaintiff’s

children to his custody. (Id., PageID.6.)

       On March 19, 2021, Plaintiff filed an application to proceed in forma pauperis.

(ECF No. 2.) The court has reviewed the application and will grant the request. When a

plaintiff proceeds in forma pauperis, “the court shall dismiss the case at any time if the

court determines that . . . the action . . . fails to state a claim on which relief may be
granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). “Congress directed the federal courts to review

or ‘screen’ certain complaints sua sponte and to dismiss those that failed to state a

claim upon which relief could be granted.” Benson v. O’Brian, 179 F.3d 1014, 1015-16

(6th Cir. 1999) (citing 28 U.S.C. § 1915(e)(2)).

       A complaint “fails to state a claim on which relief may be granted” when,

“constru[ing] the complaint in the light most favorable to the plaintiff and accept[ing] all

factual allegations as true,” the complaint is not “plausible on its face.” Laborers’ Local

265 Pension Fund v. iShares Trust, 769 F.3d 399, 403 (6th Cir. 2014); Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. Determining plausibility

is “a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. Because sovereign immunity “implicates

important questions of federal-court jurisdiction and federal-state comity,” the court can

dismiss a claim sua sponte on the basis of sovereign immunity. Colvin v. Caruso, 605

F.3d 282, 289-90 (6th Cir. 2010); accord Russell v. Lundergan-Grimes, 784 F.3d 1037,

1046 (6th Cir. 2015).

       Plaintiff alleges that Defendants violated his constitutional rights by taking

custody of his children without providing Plaintiff the assistance of counsel. (ECF No. 1,

PageID.5.) In the complaint, Plaintiff states that he continues to be harmed while Judge

Gadola’s custody orders remain in effect, and he asks that this court order a

replacement for Judge Gadola as the presiding judge in the custody proceedings. (Id.,

PageID.5-6.)



                                              2
       First, the court will dismiss without prejudice Plaintiff’s claim against Defendant

7th Circuit Court. Sovereign immunity for state governments, as provided under the

Eleventh Amendment, is “firmly enshrined in our constitutional framework and shields

the States from private lawsuits absent their consent or permissible abrogation by

Congress.” Crabbs v. Scott, 786 F.3d 426, 428-29 (6th Cir. 2015) (quoting Fed. Mar.

Comm’n v. S.C. State Ports Auth., 535 U.S. 743, 752-53 (2002)). The immunity bars

suits against state governments for monetary damages and injunctive relief. “The

Eleventh Amendment on its face applies equally to suits in law and equity.” Carten v.

Kent State Univ., 282 F.3d 391, 397 (6th Cir. 2002) (citing Seminole Tribe v. Florida,

517 U.S. 44, 58 (1996)).

       “A state court is an arm of the state, entitled to Eleventh Amendment immunity.”

Howard v. Commonwealth of Va., 8 F. App’x 318, 319 (6th Cir. 2001) (citing Mumford v.

Basinski, 105 F.3d 264, 267-70 (6th Cir. 1997)). The Sixth Circuit held in Pucci v.

Nineteenth District Court that, given the interest in protecting states’ sovereign dignity,

Michigan trial-level courts are entitled to sovereign immunity, even when the courts

receive funding from local municipalities. 628 F.3d 752, 761-64 (6th Cir. 2010); see also

Dolan v. City of Ann Arbor, 407 F. App’x 45, 46 (6th Cir. 2011) (dismissing suit against

an Ann Arbor trial-level court on sovereign immunity grounds). Thus, Defendant 7th

Circuit Court, a Michigan trial court, is an arm of the state and entitled to sovereign

immunity.

       “The Sixth Circuit has largely followed the ‘jurisdictional bar’ approach to

sovereign immunity.” Colvin, 605 F.3d at 289-90 (quoting Cady v. Arenac Cnty., 574

F.3d 334, 344 (6th Cir. 2009)). “A dismissal for lack of jurisdiction does not operate as



                                              3
an adjudication on the merits,” Holloway v. Brush, 220 F.3d 767, 778 (6th Cir. 2000)

(quoting Fed. R. Civ. P. 41(b)), and dismissal on grounds of sovereign immunity is

without prejudice. See Ernst v. Rising, 427 F.3d 351, 367 (6th Cir. 2005) (holding that

there is a “heavy presumption” that dismissal of claim against a state government on

sovereign immunity grounds is “without prejudice”). The court will dismiss Plaintiff’s

claim against Defendant 7th Circuit Court without prejudice.

       Applying the Younger abstention doctrine, the court will also dismiss Plaintiff’s

claims against Judge Gadola. Considering the need to avoid unnecessary interference

in state court proceedings and the interest in “preserv[ing] equity and comity,” federal

courts abstain under the Younger doctrine from hearing constitutional challenges to

state proceedings when “(1) [the] proceedings are currently pending; (2) the

proceedings involve an important state interest; and (3) the state proceedings will

provide the federal plaintiff with an adequate opportunity to raise his constitutional

claims.” Doe v. Univ. of Ky., 860 F.3d 365, 368-69 (6th Cir. 2017).

       It is well established that “[t]he temporary removal of a child in a child-abuse

context is in aid of and closely related to criminal statutes,” and Younger abstention

applies where, as here, a plaintiff challenges a state court’s decision to revoke a

parent’s child custody. Eidson v. State of Tenn. Dept. of Children’s Servs., 510 F.3d

631, 638 (6th Cir. 2007) (quotations removed). In fact, the Supreme Court in Moore v.

Sims held that the Younger doctrine applied to constitutional challenges to a Texas

state court proceeding to remove children from the custody of their parents due to

alleged abuse. 442 U.S. 415, 419-22, 434-35 (1979). The Court vacated a district court

injunction that ordered the children to be returned to their parents and halted the Texas



                                             4
state proceedings. Id. Since the Moore decision, the Sixth Circuit has repeatedly applied

Younger abstention to constitutional challenges of state court proceedings involving

disputes over child custody and abuse. See Hall v. Beast, 116 F. App’x 557, 558 (6th

Cir. 2004) (“As this case involves state issues of domestic relations, child custody and

abuse, we agree that the Younger abstention doctrine governs this case.”); Meyers v.

Franklin Cnty. Ct. of Common Pleas, 23 F. App’x 201, 204-05 (6th Cir. 2001) (affirming

a district court’s application of Younger to a lawsuit seeking the return of a child to her

parent’s custody after a state court placed the child under the supervision of local

children’s services); Kelm v. Hyatt, 44 F. App’x 415, 419-21 (6th Cir. 1995) (holding that

Younger applied to a challenge of state court divorce proceedings that allocated

property and child custody, noting that “traditional domestic relations issues qualify as

important state issues”).

       Plaintiff asks that this court reverse Judge Gadola’s outstanding orders in a child

custody dispute and appoint a new judge “to oversee [the] case.” (ECF No. 1,

PageID.6.) Accepting the factual allegations in the complaint as true, Ashcroft, 556 U.S.

at 678, the court finds that state court proceedings are pending, the proceedings involve

significant state interests in supporting child welfare, and Michigan courts are fully

capable of reviewing the constitutional claim Plaintiff asserts in this case. Doe, 860 F.3d

at 368-69; Moore, 442 U.S. at 434-35; see also In re Eggenberger/Clark, Case No.

351120, 2020 WL 2601945 (Mich. Ct. App. May 21, 2020) (reviewing a constitutional

challenge by the mother of Plaintiff’s children to state court child custody

determinations); In re H.R.C., 781 N.W.2d 105, 115 (Mich. Ct. App. 2009) (analyzing a

claim that child custody proceedings violated the Sixth Amendment’s guarantee to the



                                              5
right of counsel). Thus, the court will abstain at this time from resolving Plaintiff’s Sixth

Amendment claim against Judge Gadola.

        When Younger abstention is warranted, “[i]f the plaintiff[] seek[s] equitable relief,

such as an injunction, then the district court may exercise its discretion and decide

whether to dismiss the case.” Nimer v. Litchfield Tp. Bd. of Trs., 707 F.3d 699, 702 (6th

Cir. 2013). “A dismissal based on Younger is without prejudice.” Aaron v. O’Connor, 914

F.3d 1010, 1020-21 (6th Cir. 2019) (quotations removed). Here, Plaintiff seeks only

equitable remedies and does not ask for compensatory damages. (ECF No. 1,

PageID.6.) Consequently, the court will dismiss the claim against Judge Gadola without

prejudice. Accordingly,

        IT IS ORDERED that Plaintiff’s Application to Proceed Without Prepaying Fees

or Costs (ECF No. 2) is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s complaint (ECF No. 1) is DISMISSED

WITHOUT PREJUDICE.

                                                           s/Robert H. Cleland                  /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: May 3, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 3, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                       /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\21-10690.CLARK.SummaryDismissal.RMK.docx




                                                     6
